Exhibit 10.01

THIRTY-SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRTY-SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of December 30, 2004, is entered into by and among CONGRESS FINANCIAL
CORPORATION, a Delaware corporation (“Lender”), BRAWN OF CALIFORNIA, INC., a
California corporation (“Brawn”), GUMP’S BY MAIL, INC., a Delaware corporation
(“GBM”), GUMP’S CORP., a California corporation (“Gump’s”), HANOVER REALTY,
INC., a Virginia corporation (“Hanover Realty”), THE COMPANY STORE FACTORY,
INC., a Delaware corporation (“TCS Factory”), THE COMPANY OFFICE, INC., a
Delaware corporation (“TCS Office”), SILHOUETTES, LLC, a Delaware limited
liability company (“Silhouettes LLC”), HANOVER COMPANY STORE, LLC, a Delaware
limited liability company (“HCS LLC”), DOMESTICATIONS, LLC, a Delaware limited
liability company (“Domestications LLC”), KEYSTONE INTERNET SERVICES, LLC, a
Delaware limited liability company (“KIS LLC”), and THE COMPANY STORE GROUP,
LLC, a Delaware limited liability company (“CSG LLC” and, together with Brawn,
GBM, Gump’s, Hanover Realty, TCS Factory, TCS Office, Silhouettes LLC, HCS LLC,
Domestications LLC and KIS LLC, collectively, “Existing Borrowers” and each,
individually, an “Existing Borrower”), BRAWN, LLC, a Delaware limited liability
company (“Brawn LLC” as hereinafter further defined, and together with Existing
Borrowers, collectively, “Borrowers” and each, individually, a “Borrower”),
HANOVER DIRECT, INC., a Delaware corporation (“Hanover”), HANOVER HOME FASHIONS
GROUP, LLC, a Delaware limited liability company (“HHFG LLC”), CLEARANCE WORLD
OUTLETS, LLC, a Delaware limited liability company (“Clearance World”), SCANDIA
DOWN, LLC, a Delaware limited liability company (“Scandia Down LLC”), LACROSSE
FULFILLMENT, LLC, a Delaware limited liability company (“LaCrosse LLC”), D.M.
ADVERTISING, LLC, a Delaware limited liability company (“DM Advertising LLC”),
AMERICAN DOWN & TEXTILE, LLC, a Delaware limited liability company (“ADT LLC”),
and HANOVER GIFTS, INC., a Virginia corporation (“Hanover Gifts” and, together
with Hanover, HHFG LLC, Clearance World, Scandia Down LLC, LaCrosse LLC, DM
Advertising LLC and ADT LLC, collectively, “Guarantors” and each, individually,
a “Guarantor”).

W I T N E S S E T H:

WHEREAS, Existing Borrowers, Guarantors and Lender are parties to the Loan and
Security Agreement, dated November 14, 1995, as amended by the First Amendment
to Loan and Security Agreement, dated February 22, 1996, the Second Amendment to
Loan and Security Agreement, dated April 16, 1996, the Third Amendment to Loan
and Security Agreement, dated May 24, 1996, the Fourth Amendment to Loan and
Security Agreement, dated May 31, 1996, the Fifth Amendment to Loan and Security
Agreement, dated September 11, 1996, the Sixth Amendment to Loan and Security
Agreement, dated as of December 5, 1996, the Seventh Amendment to Loan and
Security Agreement, dated as of December 18, 1996, the Eighth Amendment to Loan
and Security Agreement, dated as of March 26, 1997, the Ninth Amendment to Loan
and Security Agreement, dated as of April 18, 1997, the Tenth Amendment to Loan
and Security Agreement, dated as of October 31, 1997, the Eleventh Amendment to
Loan and Security Agreement, dated as of March 25, 1998, the Twelfth Amendment
to Loan and

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

Security Agreement, dated as of September 30, 1998, the Thirteenth Amendment to
Loan and Security Agreement, dated as of September 30, 1998, the Fourteenth
Amendment to Loan and Security Agreement, dated as of February 28, 2000, the
Fifteenth Amendment to Loan and Security Agreement, dated as of March 24, 2000,
the Sixteenth Amendment to Loan and Security Agreement, dated as of August 8,
2000, the Seventeenth Amendment to Loan and Security Agreement, dated as of
January 5, 2001, the Eighteenth Amendment to Loan and Security Agreement, dated
as of November 12, 2001, the Nineteenth Amendment to Loan and Security
Agreement, dated as of December 18, 2001 (as amended hereby, the “Nineteenth
Amendment to Loan Agreement”), the Twentieth Amendment to Loan and Security
Agreement, dated as of March 5, 2002, the Twenty-First Amendment to Loan and
Security Agreement, dated as of March 21, 2002, the Twenty-Second Amendment to
Loan and Security Agreement, dated as of August 16, 2002, the Twenty-Third
Amendment to Loan and Security Agreement, dated as of December 27, 2002, the
Twenty-Fourth Amendment to Loan and Security Agreement, dated as of February 27,
2003, the Twenty-Fifth Amendment to Loan and Security Agreement, dated as of
April 21, 2003, the Twenty-Sixth Amendment to Loan and Security Agreement, dated
as of August 29, 2003, the Twenty-Seventh Amendment to Loan and Security
Agreement, dated as of October 31, 2003, the Twenty-Eighth Amendment to Loan and
Security Agreement, dated as of November 4, 2003, the Twenty-Ninth Amendment to
Loan and Security Agreement, dated as of November 25, 2003, the Thirtieth
Amendment to Loan and Security Agreement, dated as of March 25, 2004, and the
Thirty-First Amendment to Loan and Security Agreement, dated as of July 8, 2004
(as so amended, the “Loan Agreement”), pursuant to which Lender has made loans
and advances to Borrowers;

WHEREAS, Existing Borrowers and Guarantors have requested that Lender consent to
(a) the conversion of Brawn of California, Inc. from a California corporation to
a Delaware limited liability company by reason of the Brawn/Brawn LLC Merger (as
hereinafter defined), (b) the merger of HHFG LLC with and into CSG LLC, with CSG
LLC as the surviving limited liability company, and (c) certain amendments to
the Loan Agreement and the other Financing Agreements in connection with the
Hanover 2004 Reorganization (as hereinafter defined); and

 

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such consents and amendments, in each case subject to the terms and
conditions and to the extent set forth herein;

 

WHEREAS, Lender is willing to agree to provide such consents and make such
amendments, subject to the terms and conditions and to the extent set forth
herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

 

2

 

 

 


--------------------------------------------------------------------------------



 

 

 

1.

Definitions.

(a)       Additional Definitions. As used herein or in any of the other
Financing Agreements, the following terms shall have the meanings given to them
below, and the Loan Agreement shall be deemed and is hereby amended to include,
in addition and not in limitation, the following definitions:

(i)        “Brawn LLC” shall mean Brawn, LLC, a Delaware limited liability
company, and its successors and assigns.

(ii)         “Brawn/Brawn LLC Merger” shall mean the merger of Brawn with and
into Brawn LLC, with Brawn LLC as the surviving limited liability company.

(iii)       “Hanover 2004 Reorganization” shall mean, individually and
collectively, the mergers, reorganization steps and transactions effected under
the Hanover 2004 Reorganization Agreements.

(iv)       “Hanover 2004 Reorganization Agreements” shall mean, collectively,
the agreements, documents and instruments listed in Schedule 1 hereto and all
related agreements, documents and instruments executed, delivered or filed in
connection with, or otherwise evidencing, each of the transactions consented to
in Section 2 hereof as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

(v)       “HHFG LLC /CSG LLC Merger” shall mean the merger of HHFG LLC with and
into CSG LLC, with CSG LLC as the surviving limited liability company.

(b)

Amendments to Definitions.

(i)        Brawn. All references to the term “Brawn” in the Loan Agreement and
the other Financing Agreements shall be deemed and each such reference is hereby
amended to mean “Brawn LLC”.

(ii)        Guarantors. All references to the term “Guarantors” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby amended to mean, jointly and severally, individually and
collectively, Hanover, Clearance World, Scandia Down LLC, La Crosse LLC, DM
Advertising LLC, ADT LLC, Hanover Gifts and each other existing and future
direct or indirect Subsidiary of Hanover which owns any assets in excess of Ten
Thousand Dollars ($10,000), other than Non-Guarantor Subsidiaries, and each of
their respective successors and assigns.

(iii)        Revolving Loan Borrowers. All references to the term “Revolving
Loan Borrowers” in the Loan Agreement and the other Financing Agreements shall
be deemed and each such reference is hereby amended to mean, individually and
collectively, Brawn LLC, GBM, Gump’s, Silhouettes LLC, HCS LLC, Domestications
LLC, CSG LLC and KIS LLC.

(c)       Interpretation. All capitalized terms used herein and not defined
herein shall have the meanings given to such terms in the Loan Agreement.

 

 

 

3

 

 

 


--------------------------------------------------------------------------------



 

 

2.   Consent to Hanover 2004 Reorganization. Subject to the terms and conditions
contained herein and in the Loan Agreement and in the other Financing
Agreements, and notwithstanding anything to the contrary contained in Sections
6.5, 6.6(a), 6.6(c) or 6.9 of the Loan Agreement, Lender consents, effective
upon the earlier of the date hereof or the effective date of the applicable
transaction of the Hanover 2004 Reorganization, to the following transactions:

(a)        the formation by CSG LLC of Brawn LLC as a Delaware limited liability
company in accordance with the applicable Hanover 2004 Reorganization
Agreements;

(b)        the merger of Brawn with and into Brawn LLC pursuant to the
Brawn/Brawn LLC Merger, with Brawn LLC as the surviving limited liability
company, in accordance with the applicable Hanover 2004 Reorganization
Agreements;

(c)        the merger of HHFG LLC with and into CSG LLC pursuant to the HHFG
LLC/CSG LLC Merger, with CSG LLC as the surviving limited liability company, in
accordance with the applicable Hanover 2004 Reorganization Agreements;

3.   Assumption of Obligations; Amendments to Guarantees and Financing
Agreements. Effective as of the earlier of the date hereof or effective date of
completion of the Hanover 2004 Reorganization as to the respective parties
thereto:

(a)       Brawn LLC hereby expressly (i) assumes and agrees to be directly
liable to Lender, jointly and severally with the other Borrowers, for all
Obligations under, contained in, or arising out of the Loan Agreement and the
other Financing Agreements applicable to all Borrowers and as applied to Brawn
LLC as a Borrower and Guarantor, (ii) agrees to perform, comply with and be
bound by all terms, conditions and covenants of the Loan Agreement and the other
Financing Agreements applicable to all Borrowers and as applied to Brawn LLC as
a Borrower and Guarantor, with the same force and effect as if Brawn LLC had
originally executed and been an original Borrower and Guarantor party signatory
to the Loan Agreement and the other Financing Agreements, and (iii) agrees that
Lender shall have all rights, remedies and interests, including security
interests in and to the Collateral granted pursuant to the Loan Agreement and
the other Financing Agreements, with respect to Brawn LLC and its properties and
assets with the same force and effect as Lender has with respect to the other
Borrowers and their respective assets and properties as if Brawn LLC had
originally executed and had been an original Borrower and Guarantor party
signatory to the Loan Agreement and the other Financing Agreements.

(b)        Each of the respective Guarantee and Waivers made by the Existing
Borrowers as of that date in their capacities as Guarantors, as heretofore
amended (collectively, the “Borrower Guarantees”) shall be deemed further
amended to include Brawn LLC as an additional Guarantor party signatory thereto.
Brawn LLC hereby expressly (i) assumes and agrees to be directly liable to
Lender, jointly and severally with the other Borrowers signatories thereto and
the Guarantors, for all Obligations as defined in the Borrower Guarantees, (ii)
agrees to perform, comply with and be bound by all terms, conditions and
covenants of the Borrower Guarantees with the same force and effect as if Brawn
LLC had originally executed and been an original party signatory to each of the
Borrower Guarantees, and (iii) agrees that Lender shall have all rights,
remedies and interests with respect to Brawn LLC and its properties under the

 

 

4

 

 

 


--------------------------------------------------------------------------------



 

Borrower Guarantees with the same force and effect as if Brawn LLC had
originally executed and been an original party signatory to each of the Borrower
Guarantees.

(c)        Each Guarantor, including without limitation, Brawn LLC, in its
capacity as Guarantor pursuant hereto, hereby expressly and specifically
ratifies, restates and confirms the terms and conditions of its respective
Guarantee(s) in favor of Lender and its liability for all of the Obligations (as
defined in its Guarantee(s)), and all other obligations, liabilities, agreements
and covenants thereunder.

(d)        Each Borrower, including, without limitation, Brawn LLC, and each
Guarantor hereby agrees that all references to Borrower or Borrowers or other
terms intended to refer to a Borrower or Borrowers, such as Debtor or Debtors,
contained in any of the Financing Agreements are hereby amended to include Brawn
LLC, and each other person or entity at any time hereafter made a “Borrower”
under the Loan Agreement, as an additional Borrower or Debtor, or other
appropriate term of similar import, as the case may be. Each Borrower,
including, without limitation, Brawn LLC, and each Guarantor hereby agrees that
all references to Guarantor or Guarantors or other terms intended to refer to a
Guarantor or Guarantors, such as Debtor or Debtors, contained in any of the
Financing Agreements are hereby amended to include Brawn LLC, in its capacity as
Guarantor and each other person or entity at any time hereafter made a
“Guarantor” under the Loan Agreement, as an additional Guarantor or Debtor, or
other appropriate term of similar import, as the case may be.

4.   Acknowledgments with respect to Mergers pursuant to the Hanover 2004
Reorganization.

(a)       As of the effective date of the Hanover 2004 Reorganization as to the
respective parties thereto, each Borrower and each Guarantor hereby
acknowledges, confirms and agrees that, by operation of law and as provided in
the Hanover 2004 Reorganization Agreements, as the case may be, and this
Amendment:

(i)        Brawn LLC, as the surviving limited liability company pursuant to the
Brawn/ Brawn LLC Merger, has continued and shall continue to be directly and
primarily liable in all respects for the Obligations of Brawn arising prior to
the effective time of the Brawn/Brawn LLC Merger.

(ii)        CSG LLC, as the surviving limited liability company pursuant to the
HHFG LLC/CSG LLC Merger, has continued and shall continue to be directly and
primarily liable in all respects for the Obligations of HHFG LLC arising prior
to the effective time of the HHFG LLC/CSG LLC Merger.

(iii)       Lender shall continue to have valid and perfected security
interests, liens and rights in and to all of the assets and properties owned and
acquired (A) by Brawn LLC, as the surviving limited liability company of the
Brawn/Brawn LLC Merger, and (A) by CSG LLC, as the surviving limited liability
company of the HHFG LLC/CSG LLC Merger, and all such assets and properties shall
be deemed included in the Collateral or the Guarantor Collateral, as the case
may be, and such security interests, liens and rights and their perfection and
priorities have continued and shall continue in all respects in full force and
effect;

 

 

 

5

 

 

 


--------------------------------------------------------------------------------



 

 

(b)        Without limiting the generality of the foregoing, (i) none of the
transactions contemplated by the Hanover 2004 Reorganization Agreements shall in
any way limit, impair or adversely affect the Obligations now or hereafter owed
to Lender by any existing or former Borrowers or Guarantors or any security
interests or liens in any assets or properties securing the same, (ii) the
security interests, liens and rights of Lender in and to the assets and
properties of Brawn LLC, as the surviving limited liability company of the
Brawn/Brawn LLC Merger, and CSG LLC, as the surviving limited liability company
of the HHFG LLC/CSG LLC Merger, or any Borrower or Guarantor that is the
recipient, assignee or transferee of any assets or properties contributed,
assigned or transferred pursuant to the Hanover 2004 Reorganization Agreements,
have continued and, upon and after the consummation of the Brawn/Brawn LLC
Merger and the HHFG LLC/CSG LLC Merger, or such contribution, assignment or
transfer, as the case may be, shall continue to secure all Obligations to Lender
of Brawn LLC, CSG LLC, or the predecessor owner of such assets and properties,
as the case may be, in addition to all other existing and future Obligations of
Brawn LLC, CSG LLC, or such Borrower or Guarantor, as the case may be, to
Lender.

5.   Representations, Warranties and Covenants. Borrowers and Guarantors
represent, warrant and covenant with and to Lender as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a condition of the effectiveness of this Amendment
and a continuing condition of the making or providing of any Revolving Loans or
Letter of Credit Accommodations by Lender to Borrowers:

(a)        This Amendment and each other agreement or instrument to be executed
and delivered by Borrowers or Guarantors hereunder have been duly authorized,
executed and delivered by all necessary action on the part of Borrowers and
Guarantors which is a party hereto and thereto and, if necessary, their
respective stockholders (with respect to any corporation) or members (with
respect to any limited liability company), and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of
Borrowers or Guarantors, as the case may be, contained herein and therein
constitute legal, valid and binding obligations of Borrowers and Guarantors, as
the case may be, enforceable against them in accordance with their terms.

(b)        Neither the execution and delivery of the Hanover 2004 Reorganization
Agreements, nor the consummation of the transactions contemplated by the Hanover
2004 Reorganization Agreements, nor compliance with the provisions of the
Hanover 2004 Reorganization Agreements, shall result in the creation or
imposition of any lien, claim, charge or encumbrance upon any of the Collateral
or Guarantor Collateral, except in favor of Lender pursuant to this Amendment
and the Financing Agreements as amended hereby.

(c)        None of the membership interests in Brawn LLC have been evidenced by
a membership certificate or other certificate, document, instrument or security.
All of the membership interests in Brawn LLC (i) are noted in the respective
books and records of such company, (ii) have been duly authorized, validly
issued to CSG LLC and (iii) are fully paid and non-assessable, free and clear of
all claims, liens, pledges and encumbrances of any kind, except those security
interests existing in favor of Lender.

 

 

 

6

 

 

 


--------------------------------------------------------------------------------



 

 

(d)       No court of competent jurisdiction has issued any injunction,
restraining order or other order which prohibits the consummation of the Hanover
2004 Reorganization or any part thereof, and no governmental action or
proceeding has been threatened or commenced, seeking any injunction, restraining
order or other order which seeks to void or otherwise modify the transactions
described in the Hanover 2004 Reorganization Agreements.

(e)       As of the date hereof (i) Brawn LLC is a limited liability company,
duly formed and validly existing in good standing under the laws of the State of
Delaware, and (ii) Brawn LLC (A) is duly licensed or qualified to do business as
a foreign limited liability company and is in good standing in each of the
jurisdictions set forth in Schedule 2 hereto other than in any such jurisdiction
which is designated as “pending”, which are the only jurisdictions wherein the
character of the properties owned or licensed or the nature of the business of
Brawn LLC makes such licensing or qualification to do business necessary; and
(B) has all requisite power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted and will be
conducted in the future.

(f)         The assets and properties of Brawn LLC are owned by it, free and
clear of all security interests, liens and encumbrances of any kind, nature or
description, as of the date hereof, except those security interests existing in
favor of Lender and those granted pursuant hereto in favor of Lender, and except
for Liens (if any) permitted under Section 6.4 of the Loan Agreement or the
other Financing Agreements.

(g)        Upon the effectiveness of the Brawn/Brawn LLC Merger and the HHFG
LLC/CSG LLC Merger, each such merger will become effective in accordance with
the terms of each of the applicable Hanover 2004 Reorganization Agreements
applicable to it and of the applicable corporate or limited liability statutes
of the States of incorporation or formation of each Borrower and each Guarantor
that is a constituent corporation or limited liability company pursuant to the
mergers so consented to. As of the date of the effectiveness of the Brawn/Brawn
LLC Merger, Brawn LLC will be and will continue to be and shall be the surviving
limited liability company of the Brawn/Brawn LLC Merger, and as of the date of
the effectiveness of the HHFG LLC/CSG LLC Merger, CSG LLC will be and will
continue to be and shall be the surviving limited liability company of the HHFG
LLC/CSG LLC Merger.

(h)       Neither the consummation of the Brawn/Brawn LLC Merger and the HHFG
LLC/CSG LLC Merger, nor the execution, delivery or filing of the Hanover 2004
Reorganization Agreements applicable to the Brawn/Brawn LLC Merger and the HHFG
LLC/CSG LLC Merger as consented to under Section 2 hereof or any other
agreements, documents or instruments in connection therewith, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof before the date hereof or upon the effectiveness of such
mergers (i) has violated or will violate any Federal or State securities laws,
any State corporation law, or any other law or regulation or any order or decree
of any court or governmental instrumentality in any respect, (ii) does or will
conflict with or result in the breach of, or constitute a default in any respect
under any material mortgage, deed of trust, security agreement, agreement or
instrument to which any existing or former Guarantor or Borrower is a party or
may be bound, other than conflicts or defaults under certain real estate leases,
intellectual property licenses and equipment leases, (iii) does or will violate
any provision of the Certificate of Incorporation or Certificate of Formation,
as applicable, or By-Laws or Operating Agreement, as applicable, of any Borrower
or Guarantor, or has resulted in or if

 

 

7

 

 

 


--------------------------------------------------------------------------------



 

consummated or effected after the date hereof shall result in the creation or
imposition of any lien, claim, charge or encumbrance upon any of the Collateral
or Guarantor Collateral, except in favor of Lender.

(i)        All actions and proceedings required by the Hanover 2004
Reorganization Agreements applicable to the Brawn/Brawn LLC Merger and the HHFG
LLC/CSG LLC Merger, applicable law and regulation, have been or shall be taken
prior to the effectiveness of such mergers and all transactions required
thereunder have been and shall be, or will be duly and validly consummated.

(j)        Each Borrower and Guarantor is solvent and will continue to be
solvent after giving effect to the Hanover 2004 Reorganization and the
transactions contemplated by the Hanover 2004 Reorganization Agreements, is able
to pay its debts as they mature and has (and has reason to believe it will
continue to have) sufficient capital (and not unreasonably small capital) to
carry on its business and all businesses in which it is about to engage. After
giving effect to the Hanover 2004 Reorganization, and after giving effect to the
transactions contemplated by the Hanover 2004 Reorganization Agreements, the
assets and properties of each Borrower and Guarantor at a fair valuation and at
their present fair salable value are, and will be, greater than the indebtedness
of each such Borrower and Guarantor, respectively, and including subordinated
and contingent liabilities computed at the amount which, to the best of each
such Borrower’s and Guarantor’s, represents an amount which can reasonably be
expected to become an actual or matured liability.

(k)    No action of, or filing with, or consent of any governmental or public
body or authority, other than the filing of a UCC financing statement naming
Brawn LLC as debtor and Lender as secured party, and no approval or consent of
any other party, other than Chelsey, is required to authorize, or is otherwise
required in connection with, the execution, delivery and performance of this
Amendment and each other agreement or instrument to be executed and delivered
pursuant hereto.

(l)    The transactions contemplated by the Hanover 2004 Reorganization shall
have occurred and be effective in the case of the HHFG/CSG Merger by no later
than December 31, 2004 and in the case of the Brawn/Brawn LLC Merger by no later
than March 31, 2005 or such later date or dates as Lender shall approve in
writing.

(m)   Notwithstanding the provisions of Section 20(n) of the Thirty-First
Amendment to Loan and Security Agreement, Borrowers and Guarantors shall enter
into, on or before January 28, 2005, an Amended and Restated Loan and Security
Agreement among Lender, Borrowers and Guarantors and an amendment and
restatement of such other Financing Agreements or amendments to or amendments
and restatements of any existing Financing Agreements as Lender shall request in
connection with the amendment and restatement of the Loan Agreement.

6.   Conditions Precedent. Concurrently with the execution and delivery hereof
(except to the extent otherwise indicated below), and as a further condition to
the effectiveness of this Amendment and the agreement of Lender to the
modifications and amendments set forth in this Amendment:

 

 

 

8

 

 

 


--------------------------------------------------------------------------------



 

 

(a)       Lender shall have received a photocopy of an executed original or
executed original counterparts of this Amendment by facsimile (with the
originals to be delivered within five (5) Business Days after the date hereof),
as the case may be, duly authorized, executed and delivered by Borrowers and
Guarantors;

(b)       Lender shall have received, in form and substance satisfactory to
Lender, the consent of all Participants to this Amendment and the transactions
contemplated hereby; and

(c)       Lender shall have received and reviewed lien and judgment search
results for the jurisdiction of organization of Brawn LLC, the jurisdiction of
the chief executive office of Brawn LLC and all jurisdictions in which assets of
Brawn LLC are located, which search results shall be in form and substance
satisfactory to Lender;

(d)       as soon as possible, but in any event by no later than December 31,
2004, in the case of the HHFG LLC/CSG LLC Merger, and by no later than March 31,
2005, in the case of the Brawn/Brawn LLC Merger, Lender shall have received, in
form and substance satisfactory to Lender, (i) true, correct and complete
photocopies of all of the Hanover 2004 Reorganization Agreements, (ii) evidence
that (A) the Hanover 2004 Reorganization Agreements have been duly executed and
delivered by and to the appropriate parties thereto and (B) the transactions
contemplated by the Hanover 2004 Reorganization have been consummated as set
forth herein, and (iii) evidence that the certificates of merger with respect to
the Brawn/Brawn LLC Merger and the HHFG LLC/CSG LLC Merger have been filed with
the Secretary of State of the appropriate States of formation or incorporation
or formation of each constituent corporation or limited liability company;

(e)       Lender shall have received all information with respect to Brawn LLC
and CSG LLC necessary for Lender to file UCC financing statements and UCC
amendments to the existing UCC financing statements previously filed by Lender
against Brawn and HHFG LLC to change either or both of the debtor’s name or
mailing address to that of Brawn LLC and CSG LLC, respectively, and other
documents and instruments which Lender in its sole discretion has determined are
necessary to perfect the security interests of Lender in all Collateral or
Guarantor Collateral now or hereafter owned by Brawn LLC, CSG LLC and all other
Borrowers and Guarantors;

(f)        Lender shall have received from Brawn LLC, (i) a copy of its
Certificate of Formation, and all amendments thereto, certified by the Secretary
of State of the State of Delaware as of the most recent practicable date
certifying that each of the foregoing documents remains in full force and effect
and has not been modified or amended, except as described therein, (ii) a copy
of its Operating Agreement, certified by the Secretary or Assistant Secretary of
the company, and (iii) a certificate from its Secretary or Assistant Secretary
dated the date hereof certifying that each of the foregoing documents remains in
full force and effect and has not been modified or amended, except as described
therein;

(g)       Lender shall have received, in form and substance satisfactory to
Lender, for each Borrower and Guarantor that is a limited liability company (i)
a Management and Incumbency Certificate of each such company identifying all
managers, officers or other persons authorized to act on behalf of such company,
(ii) Company Resolutions of each such company, evidencing the adoption and
subsistence of company resolutions approving the execution,

 

 

9

 

 

 


--------------------------------------------------------------------------------



 

delivery and performance by each Borrower and Guarantor that is a limited
liability company of this Amendment and the agreements, documents and
instruments to be delivered pursuant to this Amendment, in each case signed by
all members of each such company, and (iii) Certificates of the Secretary or
Assistant Secretary of each such company identifying all members of such
company;

(h)       Lender shall have received, in form and substance satisfactory to
Lender, for each Borrower and Guarantor that is a corporation, a Secretary’s or
Assistant Secretary’s Certificate of Directors’ Resolutions with Shareholders’
Consent (other than in respect of Hanover) evidencing the adoption and
subsistence of corporate resolutions approving the execution, delivery and
performance by such Borrower and Guarantor of this Amendment and the agreements,
documents and instruments to be delivered pursuant to this Amendment;

(i)        Lender shall have received, in form and substance and satisfactory to
Lender, an opinion of counsel to Borrowers and Guarantors with respect to the
transactions contemplated by this Amendment and the Hanover 2004 Reorganization
Agreements addressed to Lender;

(j)        each Borrower and Guarantor shall deliver, or cause to be delivered,
to Lender a true and correct copy of any consent, waiver or approval to or of
this Amendment, which any Borrower or Guarantor is required to obtain from any
other Person, including without limitation Chelsey, and such consent, approval
or waiver shall be in a form reasonably acceptable to Lender; and

(k)       prior to the effectiveness of the Hanover 2004 Reorganization, no
court of competent jurisdiction shall have issued any injunction, restraining
order or other order which prohibits the consummation of the Hanover 2004
Reorganization or any part thereof, and no governmental action or proceeding
shall have been threatened or commenced, seeking any injunction, restraining
order or other order which seeks to void or otherwise modify the transactions
described in the Hanover 2004 Reorganization Agreements.

7.   Effect of this Amendment. This Amendment constitutes the entire agreement
of the parties with respect to the subject matter hereof, and supersedes all
prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof. Except as expressly provided herein, no other changes or modifications
to the Loan Agreement or any of the other Financing Agreements, or waivers of or
consents under any provisions of any of the foregoing, are intended or implied
by this Amendment, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements conflicts with any provision of this
Amendment, the provision of this Amendment shall control.

8.   Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Lender to effectuate the provisions and purposes of this Amendment.

9.   Governing Law. The validity, interpretation and enforcement of this
Amendment in any dispute arising out of the relationship between the parties
hereto, whether in contract, tort,

 

 

10

 

 

 


--------------------------------------------------------------------------------



 

equity or otherwise shall be governed by the internal laws of the State of New
York, without regard to any principle of conflict of laws or other rule of law
that would result in the application of the law of any jurisdiction other than
the State of New York.

10. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

11. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

11

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first written.

 

CONGRESS FINANCIAL CORPORATION

 

By: /s/ Eric Storz

Name:   Eric Storz

Title:       Vice President

 

BRAWN OF CALIFORNIA, INC.

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Vice President

 

GUMPS’S BY MAIL, INC.

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Secretary

 

GUMP’S CORP.

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Secretary

 

HANOVER REALTY, INC.

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Vice President

 

THE COMPANY STORE FACTORY, INC.

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Vice President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

THE COMPANY OFFICE, INC.

 

By: /s/ Charles E. Blue

Name:   Charles E. Blue

Title:       Vice President

 

SILHOUETTES, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       President

 

HANOVER COMPANY STORE, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       President

 

DOMESTICATIONS, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Vice President

 

KEYSTONE INTERNET SERVICES, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Vice President

 

THE COMPANY STORE GROUP, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       President

 

BRAWN, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

By their signatures below, the

undersigned Guarantors acknowledge

and agree to be bound by the

applicable provisions of this

Amendment:

 

 

HANOVER DIRECT, INC.

 

By: /s/ Charles E. Blue

Name:   Charles E. Blue

Title:       Senior Vice President  and

Chief Financial Officer

 

HANOVER HOME FASHIONS GROUP, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Vice President

 

CLEARANCE WORLD OUTLETS, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       President

 

SCANDIA DOWN, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Vice President

 

LA CROSSE FULFILLMENT, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

D.M. ADVERTISING, LLC

 

By: /s/ Charles E. Blue

Name:   Charles E. Blue

Title:       President

 

AMERICAN DOWN & TEXTILE, LLC

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Vice President

 

HANOVER GIFTS, INC.

 

By: /s/ Charles E. Blue

Name:     Charles E. Blue

Title:       Vice President

 

 

 

 

 

 

 

 

 

 